Case 1:18-cr-00834-PAE Document 555-7 Filed 10/02/20 Page 1 of 3




                      EXHIBIT G
      Case 1:18-cr-00834-PAE Document 555-7 Filed 10/02/20 Page 2 of 3


                                                                                             cl-ll’lol

Hon. Paul A. Engelmayer
United States District Court
40 Foley Square
New York, N.Y. 10007

Dear Judge Engelmayer:

I am writing this letter in regards of my best friend for over 35 years, Nakia Hayden’s son Kintae (Kooda)
Mckenzie. I‘ve bonded with Kintae from the time he was in his mother womb; we were both actually
pregnant at the same time with our second child and both very excited. She Nakia (mother of Kintae)
was having a boy and I was having a girl. For his entire life we both were present while watching our
kids grows. His biggest dream was to provide for his mother single women and his two brothers. Nakia
has three sons and i have three daughters and though we remained close moreso family our kids love
each other like family. Although she struggled to raise three sons with tears in her eyes a great head on
her shoulder she did an excellent job!

Kintae Mckenzie is a person of good moral character, whom always put together entertainment
segments to help the community enjoy a day with one another. Kintae believes in hard work, integrity,
and goodwill toward others, his music that he so gracefully strive hard for is made for kids all over the
world to dance, enjoy and sing along too. Kintae knows what it means to do an honest day's work, and
also recognizes the value of his academic obligations. While his mother was a single parent by nature
biased by love, l'm so honored to have this opportunity to speak into account by my observations from
the day he was born on his character as a whole loving hearted human being. Kintae has always
displayed a gentleness and kind nature. Besides making music for all ages, Kintae performs at birthday
parties, neighborhood block parties; He is a big request to kids of ages when asked to entertain, he also
does it free of charge. Kintae love of music became a creative c way for him to provide for his mother
and brothers. His goals was set high enough to create a way to provide a better life for his family. Family
means the world to Kintae.

From his mother womb, Kintae was raised to be an amazing man. Please consider my heartfelt and
honest perspective on his character. in his personal life; Kintae has many friends, among whom he is
quite well respected and loved. He never has a bad word to say about anyone, and his kindness and
generosity are unparalleled. Dancing, laughing and performing around hundreds of kids is a daily
routine in which he has earned the hearts of so many people.

With all due respect i am writing this letter with a humble request to be lenient with my best friend
son's case. i am well aware ofthe situation and honestly speaking i don't think Kintae should receive a
cruel punishment. i am not saying this because i am a close friend of the family. But i am speaking while
keeping justice in my mind. Kintae has served time and I'm sure has learned evaluable lesson while
serving time in prison Kintae has loss his baby cousin who just turned the age of 1prior to his arrest and
hes mourning the death of her everyday he serves time in that cell. Kintae"rs a bright young inspiring
rapper whom accomplished so little but dreamt so big. He was on his way to live his dream of
     Case 1:18-cr-00834-PAE Document 555-7 Filed 10/02/20 Page 3 of 3




entertainment and stardom. Kintae has a huge social media fan base in which made everyone proud to
see a young man from the neighborhood be able to headline music concerts and be on his way to




                                                                            £33
                                                                   HMS (£0383 '
